             Case 1:20-cr-00089-CKK Document 1 Filed 06/05/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                      )      CRIMINAL NO.
                                               )
                  v.                           )      VIOLATIONS: 18 U.S.C. § 371
                                               )      (Conspiracy to Commit Offenses)
MUSTAFA NASSER NEGHAT,                         )
                                               )      18 U.S.C. § 981(a)(1)(C) &
                         Defendant.            )      28 U.S.C. § 2461(c)
                                               )      (Criminal Forfeiture)

                                         INFORMATION

           The United States of America hereby charges that:

                                           COUNT ONE
                                            Conspiracy
                                          (18 U.S.C. §371)

                                           The Conspiracy

1.         From in or about April 2011 to in or about May 2012, in the District of Columbia and

elsewhere, the defendant, MUSTAFA NASSER NEGHAT (“NEGHAT”), did knowingly

conspire and agree with others, known and unknown, to commit offenses against the United States,

that is:

                  a.     In a contract with the United States, where the amount of the contract was

$1,000,000 or more, to knowingly execute and attempt to execute a scheme and artifice with the

intent: (a) to defraud the United States; and (b) to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, in violation of Title 18,

United States Code, Section 1031(a);

                  b.     To devise and intend to devise a scheme and artifice to defraud the United

States and to obtain money and property by means of materially false and fraudulent pretenses,

representations, and promises, and cause to be transmitted certain wire communications in
          Case 1:20-cr-00089-CKK Document 1 Filed 06/05/20 Page 2 of 4




interstate and foreign commerce for the purposes of executing the scheme, in violation of Title 18,

United States Code, Section 1343.

                                    Object of the Conspiracy

2.     The object of the conspiracy was for NEGHAT and his co-conspirators to fraudulently

earn bonuses for themselves and their employer, Subcontractor #1, by providing false information

regarding prospective linguist candidates for the United States military, and to conceal the

conspiracy.

                             Manner and Means of the Conspiracy

3.     The manner and means by which NEGHAT and his co-conspirators sought to, and did,

achieve the purpose of the conspiracy included the following:

           a. NEGHAT and his co-conspirators would knowingly recruit linguist candidates

who did not meet the minimum language proficiency standards in Dari, Pashto, and/or English.

           b. In order to ensure that the unqualified linguist candidates could pass language tests,

NEGHAT and his co-conspirators would arrange for surrogates to take tests in place of candidates,

and would obtain answers to test questions and share them with candidates.

                             Acts in Furtherance of the Conspiracy

4.     In furtherance of the conspiracy and to effect the objects thereof, NEGHAT and his co-

conspirators, performed or caused the performance of the following overt act, among others not

described herein, in the District of Columbia and elsewhere: on or about August 25, 2011, Neghat

replied to R-2 and CC-1, writing “[Candidate #1 has] taken classes in the past, it won’t help her

pass and will be a waste of time enrolling her. [Candidate #1] needs komak, that’s the only way

she’ll get there.” Komak translates approximately to “help”.

       All in violation of Title 18, United States Code, Section 371.



                                                 2
           Case 1:20-cr-00089-CKK Document 1 Filed 06/05/20 Page 3 of 4




                                     FORFEITURE ALLEGATION

5.     Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), upon conviction of an

offense in violation of conspiracy to commit an offense against the United States, that is, wire

fraud, in violation of 18 U.S.C. § 371, as alleged in this Information, the defendant shall forfeit to

the United States of America all property, real and personal, which constitutes and is derived from

proceeds traceable to the scheme to defraud. The property to be forfeited includes, but is not

limited to, a money judgment in the amount of the total loss caused by the defendant’s criminal

conduct, as determined by the Court at sentencing.

6.     If any of the property described above, as a result of any act or omission of the defendant:

           a. cannot be located upon the exercise of due diligence;

           b. has been transferred or sold to, or deposited with, a third party;

           c. has been placed beyond the jurisdiction of the court;

           d. has been substantially diminished in value; or has been commingled with other

               property which cannot be divided without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

                                               Respectfully submitted,

                                               ROBERT A. ZINK
                                               Chief, Fraud Section
                                               Criminal Division
                                               United States Department of Justice


                                       By:
                                               ____________________________________
                                               Michael P. McCarthy, D.C. Bar #1020231
                                               Trial Attorney, Fraud Section

                                                  3
Case 1:20-cr-00089-CKK Document 1 Filed 06/05/20 Page 4 of 4




                           Criminal Division
                           United States Department of Justice
                           1400 New York Avenue, N.W.
                           Bond Building, Fourth Floor
                           Washington, D.C. 20530
                           (202) 305-3995
                           Michael.McCarthy2@usdoj.gov




                              4
